DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In re Claims 1, 10, and 16, Klein teaches that a first wire 94 is connected to the voltage source 12 of the first port 11 as seen in Figure 1.  Klein teaches further that the fault control circuit 45 as seen in Figure 2 may be implemented in an alternative configuration 80 as seen in Figure 4 (paragraph 26).  As seen in Figure 4, the transistor 84 is controlled by amplifier 83 after receiving the detection signal 77 to couple the voltage source (V SOURCE) voltage (which is coupled to first wire 94 as discussed above) to the configuration channel (CC) [paragraph 26].
In re Claim 7, the claims as currently recited do not require an overcurrent event to immediately cause an over temperature event.  The position of the Examiner is that Golubovic demonstrates that an over temperature detection is also indicative of an overcurrent condition and therefore since Klein teaches that the protection circuit responds to an over temperature event, it also teaches responding to an overcurrent event.  
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-8, 11, 12, 14-18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein (2018/0248356).
In re Claims 1, 10, and 16, Klein teaches as seen in Figures 1, 2, and 4, an eMarker (25, paragraph 15) for a cable (22, paragraph 13); the cable comprising a CC (configuration channel) wire (95, paragraph 13) and a first wire (94) respectively for connecting to two different pins of a same port (as seen in Figure 1), and the eMarker comprising: an active trigger circuit (42, paragraph 18); and a protection circuit (80, paragraph 26) coupled to the active trigger circuit and the 
In re Claims 2, 11, and 16, Klein teaches when the active trigger circuit triggers the protection circuit to change the electric characteristic of the CC wire, the active trigger circuit triggers the protection circuit to raise a voltage of the CC wire to exceed a predefined open-circuit voltage (paragraph 19).
In re Claims 3, 12, and 18, Klein teaches that the USB cable comprises various conductors including a USB power bus conductor 94, a configuration channel conductor 95, and a return path conductor 97 (paragraph 13).  Klein also teaches that the USB cable comprises an e-marker circuit 95 (paragraph 15).  Card 
In re Claims 5, 14, and 20, Klein teaches that the cable further comprises a bus power wire (94, paragraph 13), and the active trigger circuit is further coupled to the bus power wire, so as to determine whether the predefined event happens according to a supply characteristic of the bus power wire (paragraph 18).
In re Claims 6, 15, and 21, Klein teaches that the predefined event is an over-voltage protection event (paragraph 17).
In re Claim 7, Klein teaches that the protection circuit can detect an over-temperature event as the predetermined event, wherein the over-temperature event is representative of faulty or damaged cable conductors (paragraph 18).  Golubovic et al (2018/0097318) demonstrates that over-temperature events that are the result of damaged USB cables are synonymous with overcurrent events (paragrapsh 3 and 4). 
In re Claim 8, Klein teaches that the predefined event is an over-temperature protection event (paragraph 23).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (2018/0248356) in view of Qin e al (CN 106055507 with reference made to the Abstract and translation submitted by the Applicant).
 In re Claims 4, 13, and 19, Klein teaches that a communication circuit (30 and 31) sends information to the source 11 via a specified USB protocol, wherein the communication circuit provides data on the CC conductor 95 at the signal level required of the USB specifications (paragraphs 14 and 16).  
Klein does not explicitly teach that BMC communication is used.
Qin teaches that BMC communication is a communication method when delivering signals on the CC conductor of a USB Type-C interface that is simple and flexible (3rd paragraph on Page 2 of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the communication circuit of Klein to utilize BMC communication when delivering signals on the CC conductor, since Qin teaches it is a suitable method for providing signals on the CC conductor of an USB Type-C interface that is simple and flexible.
Claims 9 is/are rejectedKlein (2018/0248356) in view of Card et al (2018/0143674).
In re Claim 9, Klein teaches that the protection circuit can detect an over-temperature event as the predetermined event, but does not explicitly teach that over-temperature event is reflected by impedance sensing.
Card teaches that an over-temperature event in a USB Type-C cable can be detected via a thermister 315-1 as seen in Figure 3 to provide over-temperature protection (paragraphs 30-31).  Card also teaches that the thermister senses temperature by changing its impedance which is sensed (i.e., “impedance sensing”) (paragraphs 30-31).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a thermister with the cable of Klein, since Card teaches that it is suitable to provide temperature feedback to determine when an over-temperature event has occurred.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/18/21